It is with 
great honour and a special sense of responsibility that 
I address the General Assembly today. My country has 
chosen a European future, and that will make Moldova 
stronger and more prosperous. This year we have 
signed, ratified and are already provisionally applying 
the new Association Agreement with the European 
Union (EU). The Deep and Comprehensive Free Trade 
Area, an integral part of the Agreement, opens new 
perspectives for Moldova’s access to European and 
world markets. That will make our economy more 
competitive, stimulate economic growth and integrate 
Moldova into the mainstream of global trade, with all 
its benefits. The implementation of the Agreement is 
our short-term priority. Our next goal is to apply for 
full-fledged European Union membership.

Now that we have defined our path and established 
the framework for our further development, we must 
focus on systemic improvements. Strengthening 
democracy and the rule of law, improving our investment 
climate, developing rural areas and enhancing our 
energy security — those are the objectives to be 
accomplished in the near term.

We are grateful to all our development partners 
for supporting Moldova’s modernization agenda. 
They have helped us to strengthen good governance, 
promote justice and domestic reforms, support the 
modernization of the agricultural sector and implement 
energy interconnection projects. Just recently, a new 
pipeline was completed that connects Moldova via 
Romania to the European Union’s gas network. That 
and other strategic projects connecting Moldova to 
Europe, including power grids, roads and bridges, will 
be implemented in coming years.

Our ambitions, however, will not be fulfilled if 
the benefits of closer association with Europe are not 
fully shared by our citizens living in the Transnistrian 
region of the Republic of Moldova. Just like the rest 
of Moldova, people and businesses in that region want 
the development opportunities that association with the 
European Union clearly brings. The Free Trade Area 
with the European Union will increase production 
and exports. Jobs, salaries, pensions and benefits will 
therefore rise significantly.

Visa-free travel by all Moldovan citizens to the 
European Union as of April this year, along with new 
trade and investment opportunities, are just a few real 
examples that demonstrate that Moldova is on the 
right track. However, alongside the conflict-settlement 
process, we will continue focusing on building 
confidence among citizens, the private sector and all 
other stakeholders of the entire country.

Against that background, the resolution of the 
Transnistrian conflict and the reintegration of Moldova 
is another top priority for my Government. In our effort 
to resolve the conflict, our goal remains the same: to 
achieve a political settlement based on respect for the 
sovereignty and territorial integrity of the Republic 


of Moldova, with a special political status for its 
Transnistrian region. All of our international partners 
involved in the settlement process agree on those basic 
principles. And today more than ever before, we need 
their united and proactive support to help solve that 
protracted conflict.

Discussions on the political and security aspects 
of the conflict should be resumed without delay 
within the 5+2 format for negotiations. There are other 
outstanding issues that create additional obstacles to the 
settlement process. The continuing presence of Russia’s 
military forces and ammunition in the Transnistrian 
region, contrary to international commitments and the 
Constitution of the Republic of Moldova, is one of those 
issues. We expect the Russian Federation to finalize the 
withdrawal process without any further delay. We also 
believe that bringing the peacekeeping arrangement in 
line with international standards by transforming the 
current operation into a civilian multinational mission 
would provide a positive impulse to the settlement 
process.

Moldova seeks to develop fruitful relations with 
all its partners in the East and West. In the past five 
years, my Government has promoted a coherent and 
predictable foreign-policy agenda, which is based 
on our European integration choice. Regrettably, 
Moldova currently faces unjustified trade restrictions 
on the export of its agricultural products to the Russian 
Federation. Trade relations in the whole Commonwealth 
of Independent States (CIS) region have been affected, 
but we nevertheless hope that a continuing dialogue 
with our Russian partners, based on the World Trade 
Organization and CIS rules, will contribute to the 
resumption of normal trade relations with Russia. We 
are grateful for the assistance of our trading partners, 
particularly the European Union, for supporting the 
Government in its efforts to lessen the immediate 
impact of the restrictions on Moldovan farmers and 
producers. Full liberalization of the European Union 
market for Moldovan wines and agriculture products, 
as well as a new free-trade-area agreement with Turkey, 
will contribute to market diversification in the future. 
We will continue to explore new trade partnerships in 
the world.

We have followed with great concern the 
developments in Ukraine. A year ago, no one could 
have imagined that Ukraine would be plunged into such 
a painful and profound crisis. At the very same time, 
Ukraine, like Moldova, has also established a path for 
European integration, and that offers a real chance 
for improving people’s well-being while facilitating 
reconciliation, reconstruction and security. We believe 
that the sovereign choices of all members of the 
international community should be respected.

We recall the need for all members of the 
international community to respect the provisions of 
the Charter of the United Nations and international law. 
Like many other countries, we will never recognize 
the annexation of Crimea. We also encourage any 
involvement by the international community, in 
particular by the United Nations and the Organization 
for Security and Cooperation in Europe, in actions to 
stabilize the situation on the ground. The sovereignty 
and territorial integrity of our neighbour Ukraine must 
be respected.

Today we face new and increasingly complex 
security challenges. Moldova is doing its part to address 
those challenges by making its own contribution to the 
promotion of peace, security and stability in Europe 
and in the international arena. We have taken concrete 
measures to support United Nations, EU and NATO 
efforts in that regard. This year, Moldova deployed 41 
soldiers to the NATO-led International Security Force 
in Kosovo operation, under the authority of the Security 
Council, and contributed to the EU Training Mission in 
Mali. That represents a new level of commitment by 
Moldova to promoting international peace, security and 
stability.

Moldova is committed to protecting human 
rights at the national and international levels. We 
have made steady progress in the implementation of 
the relevant United Nations special procedures and 
recommendations. Moldova has volunteered to present 
a mid-term evaluation report on the Universal Periodic 
Review recommendations in the area of human rights 
by October.

At the same time, a national strategic programme 
for demographic security until 2025 is currently being 
implemented in the Republic of Moldova. We want to 
become a regional centre of excellence for the best 
policies in reproductive health and to contribute to the 
objectives of the United Nations Population Fund.

Moldova also shares its best practices on migration 
and development with other countries in the eastern and 
southern neighbourhoods of the European Union. We 
are actively engaged in the work of the Global Forum 
on Migration and Development.



Moldova also supports the advancement of a 
free and independent society, including freedom of 
expression on the Internet and in other media. For 
the past three years, my country has had one of the 
best and most affordable Internet connections in the 
world. More than 65 per cent of Moldovans access the 
Internet at least once a day. That is why I am proud 
that Moldova was accepted this year as a member of the 
Freedom Online Coalition. Moldova’s membership of 
the Open Government Partnership is another important 
contribution to the commitments made with regard to 
the Millennium Development Goals. We are currently 
implementing a comprehensive e-governance agenda. 
Today, Moldova is one of the first countries of the 
region, and among the first 16 countries in the world, to 
have an open data portal. Just recently, in August, the 
Government of Moldova approved the new Open Data 
Policy in line with the Open Data Charter of the Group 
of Eight.

We have taken one step forward in agreeing on 
a new post-2015 development agenda and a new set 
of sustainable development goals. My country will 
continue to contribute to that effort by hosting, in 
February 2015, an event at which we will consolidate 
and endorse the conclusions of the high-level dialogue 
on capacity-building and sustainable development.

Let me reiterate Moldova’s commitment to 
promoting the core principles of the Organization and 
to assisting the international community in delivering 
on the greatest promise of the United Nations — peace, 
justice, security and development for the people of the 
world.
